         Case 1:20-cv-00706-DLC Document 180
                                         173 Filed 07/07/20
                                                   07/06/20 Page 1 of 1


                                   UNITED STATES OF AMERICA
                                 Federal Trade Commission
                                     WASHINGTON, D.C. 20580



Bureau of Competition
 Health Care Division

July 6, 2020                                           MEMO ENDORSED
The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re: FTC et al. v. Vyera Pharmaceuticals, LLC et al., 20-cv-00706 (DLC)

Dear Judge Cote:

On behalf of all Plaintiffs in the above-captioned matter, the Federal Trade Commission
respectfully requests permission to file redacted versions of Plaintiffs’ memoranda of law in
opposition to motions to dismiss by Defendants Martin Shkreli, Kevin Mulleady, Vyera
Pharmaceuticals, LLC, and Phoenixus AG. The information Plaintiffs seek to redact in these
three opposition briefs is the same information that Your Honor approved for redaction in the
Amended Complaint for Injunctive and Other Equitable Relief by Order on April 15, 2020 (ECF
No. 90).

In accordance with Rule 7.B of Your Honor’s Individual Practices in Civil Cases and with the
requirements for electronic filing under seal, contemporaneously with this letter Plaintiffs have
publicly filed versions of the three opposition briefs with the proposed redactions. In separate
docket entries, Plaintiffs have filed under seal unredacted versions of these opposition briefs with
the proposed redactions highlighted. In these unredacted versions, Plaintiffs have also
designated, with red boxes, the proposed redactions covering information that is restricted to
outside counsel under Your Honor’s March 19, 2020 Order (ECF No. 71).

Thank you for Your Honor’s consideration.

Sincerely,
                                        The request to file redacted versions of
/s/ Markus H. Meier                     plaintiffs' memoranda of law in opposition to the
Markus H. Meier                         motions to dismiss is granted. 7.07.2020.
Assistant Director
